Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 9 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochanski, DE102017214754A1 (see machine translation for citations)(see original document for figures).

Regarding claim 1, Kochanski teaches a pressure balancing device (device for balancing pressure (100))[0001], comprising:
a mounting seat (connecting element (13))[fig. 1] and a cover (cover (200))[fig. 1], wherein an accommodating cavity is formed between the mounting seat and the cover [fig. 3];
a partition member (pressure compensation element (10))[fig. 1], wherein the partition member is disposed in the accommodating cavity and is connected to the mounting seat [0007][fig. 3], and the partition member divides the accommodating cavity into a first accommodating cavity (area above element (10))[fig. 3] and a second accommodating cavity (area below element (10))[fig. 3], 
wherein the first accommodating cavity is formed between the cover (200) and the partition member (10)[fig. 3] and is configured to be capable of being in fluid communication with the external environment (cover (200) has openings to exchange gas)[0031], and 
the second accommodating cavity is formed between the partition member (10) and the mounting seat (13)[fig. 3] and is configured to be capable of being in fluid communication with an internal space of a component to be depressurized (membrane (12) in element (10) allows air to be exchanged through the housing)[0008]; and 
wherein the partition member (10) comprises a support portion (edge (14))[fig. 2] and an elastic portion (element body (11) having elasticity)[0007][fig. 2], 
the support portion (14) is disposed on the elastic portion (11) [fig. 2], the support portion is provided with a vent hole capable of being fluidly communicating the first accommodating cavity with the second accommodating cavity (recesses (11a))[fig. 2], and 
the elastic portion is configured to be elastically deformable so as to move the support portion relative to the cover (element body (11) lifts off in a direction away from the housing)[0009]; and
a breathable film (membrane (12)), wherein the breathable film is disposed on the support portion (11) and covers the vent hole (11a) in the support portion [fig. 2], and the breathable film is configured to be movable as the support portion moves (moves when lifted)[0009].

Regarding claim 2, Kochanski teaches the pressure balancing device according to claim 1, 
wherein the partition member (10) is configured, when a pressure difference between the first accommodating cavity and the second accommodating cavity is greater than a preset value, to enable the elastic portion (11) to be elastically deformed to move the support portion toward the cover (200), so as to drive the breathable film to move toward the cover (element (10) comprising element body (11) elastically deforms under pressure to lift membrane (12))[0009].

Regarding claim 3, Kochanski teaches the pressure balancing device according to claim 2, 
wherein the elastic portion is cylindrical (11), and the support portion closes one end of the cylindrical elastic portion (14)[fig. 1]; and
the partition member (10) further comprises a connecting flange ((edges (14a)(14b)))[fig. 3], and the connecting flange (edges (14a)(14b)) protrudes outward from an outer surface of the cylindrical elastic (11) portion [fig. 1]; wherein the partition member (10) is connected to the mounting seat (13) via the connecting flange (edges (14a)(4b))[fig. 3].

Regarding claim 9, Kochanski teaches the pressure balancing device according to claim 1, wherein the partition member is integrally formed from a rubber material (element body formed of a rubber)[0024].

Regarding claim 10, Kochanski teaches the pressure balancing device according to claim 1, wherein the breathable film is molded on the partition member (membrane is connected to element body by injection molding)[0023].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kochanski, DE102017214754A1 as applied to claim 1 above, and further in view of Akiyama, WO2013154166A1 (see attached machine translation for citations)(see original document for figures).

Regarding claim 4, Kochanski teaches the pressure balancing device according to claim 3. 
Kochanski does not teach wherein a cylindrical wall of the cylindrical elastic portion comprises a corrugated portion, and the corrugated portion is configured to be expandable or contractible in a deformation direction of the elastic portion, so as to move the support portion.
Akiyama teaches a deformation plate for deforming under abnormal internal pressure of an electrochemical storage device [pg. 2 lines 74 – 76] wherein the deformation plate is made with a corrugated portion [pg. 5 line 184] to allow for a lower spring constant of the contact plate [pg. 14 lines 547 – 560]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to combined the corrugated shape of the elastic member of Akiyama to the elastic portion of Kochanski to improve the sensitivity in which deformation occurs. 

Regarding claim 5, combined Kochanski teaches the pressure balancing device according to claim 4. 
Further, Kochanski teaches wherein the connecting flange (edges (14a)(14b)) is in an annular shape extending outward around the outer surface of the cylindrical elastic portion (element body (11))[fig. 4], the annular connecting flange comprises an annular sealing periphery protruding toward the mounting seat (edges (14a)(14b) seal the element body (11) to the connecting element (13))[0038][0043], and the partition member is in sealed connection with the mounting seat via the annular sealing edge (edges (14a)(14b) seal the element body (11) to the connecting element (13))[0038][0043].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kochanski, DE102017214754A1, and Luo, CN114151587A as applied to claim 5 above, and further in view of Bulat, WO2021105052A1 (see attached machine translation for citations)(see original document for figures).

Regarding claim 6, combined Kochanski teaches the pressure balancing device according to claim 5. 
Combined Kochanski does not teach therein an inner surface of the cover is provided with a spike portion, the spike portion protrudes toward the breathable film, and the spike portion is configured to be capable of puncturing the breathable film.
Bulat teaches a pressure equalization structure for a electrochemical system [0002] wherein in the event of excess pressure [0004][0006] a spike portion (triggering element)[0032] located on an inner surface of the cover (136)[fig. 4][0282] punctures the breathable film (foil element (132))[0015][0026][0055]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the spike structure of Bulat with the pressure balancing device of Kochanski as an obvious design choice. 

Regarding claim 7, combined Kochanski teaches the pressure balancing device according to claim 6. 
Further, Bulat teaches wherein the support portion is further provided with a receiving hole, and the receiving hole is configured to be capable of receiving the spike portion of the cover (opening (142) for receiving the spike portion (134))[0027][fig. 4]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kochanski, DE102017214754A1 as applied to claim 1 above, and further in view of Boggasch, EP2503199A1 (see attached machine translation for citations)(see original document for figures).

Regarding claim 8, Kochanski teaches the pressure balancing device according to claim 1, wherein the breathable film is made of a composite of a plastic material (composite partial membrane comprising PTFE)[0020] 
Kochanski does not teach a non-woven fabric material.
	Boggasch teaches a pressure equalization device [0001] wherein a breathable film (open-pored element as a pressure equalization element)[0001] is made of a non-woven fabric material [0047] wherein the non-woven fabric advantageously ensures high mechanical strength [0048]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to combine the nonwoven fabric of Boggasch to the breathable film of Kochanski to improve mechanical strength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724